DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/21 has been entered.
Allowable Subject Matter
Claims 1 and 6 – 17 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1 and 17, the combination as claimed including a substrate; and a heat emitting layer that is formed on the substrate and contains a tin oxide doped with one or more metalloids and one or more post-transition metals, wherein doping concentration of the metalloid is relatively high as compared to doping concentration of the post-transition metal, wherein the doping concentration of the post-transition metal is from about 1/7 to about 1/5 of the doping concentration of the metalloid, wherein the doping concentration of the post-transition metal in the tin oxide is from about 0.10 at.% to about 0.15 at.%, wherein the doping concentration of the metalloid in the tin oxide is from about 0.65 at.% to about 0.75 at.%, wherein sheet resistance of the heat emitting layer is from 40 Ohm/sq. to 500 Ohm/sq., wherein .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208.  The examiner can normally be reached on M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754